      Case 3:18-cv-07591-CRB Document 550 Filed 05/07/21 Page 1 of 17



 1   DENNIS J. HERRERA, State Bar # 139669
     City Attorney
 2   RONALD P. FLYNN, State Bar # 184186
     Chief Deputy City Attorney
 3   YVONNE R. MERE, State Bar # 173594
     Chief of Complex & Affirmative Litigation
 4   OWEN J. CLEMENTS, State Bar # 141805
     SARA J. EISENBERG, State Bar # 269303
 5   JAIME M. HULING DELAYE, State Bar # 270784
     Deputy City Attorneys
 6   Fox Plaza
     1390 Market Street, Sixth Floor
 7   San Francisco, CA 94102
     Telephone: 415.554.3597
 8   jaime.hulingdelaye@sfcityatty.org
 9   Attorneys for Plaintiff The People of the State of
     California, acting by and through San
10   Francisco City Attorney Dennis J. Herrera
11   Additional counsel appear on signature page
12                                    UNITED STATES DISTRICT COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14                                       SAN FRANCISCO DIVISION

15   THE CITY AND COUNTY OF SAN                           Case No. 3:18-cv-07591-CRB-JSC
     FRANCISCO, CALIFORNIA and THE
16   PEOPLE OF THE STATE OF
     CALIFORNIA, Acting by and through San                JOINT STATUS UPDATE
17   Francisco City Attorney DENNIS J.
     HERRERA,                                             Judges: Hon. Charles R. Breyer and Jacqueline
18                                                        Scott Corley
                        Plaintiffs,
19                                                        Courtroom: Via Videoconference
                 v.
20                                                        Hearing Date: May 10, 2021
     PURDUE PHARMA L.P., et al.
21                                                        Hearing Time: 8:30 a.m.
                        Defendants.
22

23

24

25

26

27

28

                                                                                      JOINT STATUS UPDATE
     2214212.3                                                                 CASE. NO. 18-CV-07591-CRB-JSC
         Case 3:18-cv-07591-CRB Document 550 Filed 05/07/21 Page 2 of 17



 1               The parties respectfully submit this Joint Status Update in advance of the Court’s
 2   discovery conference scheduled for May 10, 2021 at 8:30 a.m.
 3   I.          JOINT STATEMENT REGARDING SCHEDULE AND DISPUTE RESOLUTION
 4               The parties jointly report on a number of case developments that have taken place since
 5   the last conference with the Court.
 6               A.     Joint Request for a Schedule Extension
 7               For the reasons set forth in the parties’ respective sections, the parties jointly request a
 8   four-month extension to the existing deadlines in the schedule. The specific dates the parties
 9   propose are reflected in the chart below.
10       Event                                         Current Schedule             Parties’ Proposal

11       Document Production Substantial               February 26, 2021             June 21, 2021
         Completion Deadline1
12       Plaintiff’s expert reports                    May 21, 2021                  September 14, 2021
13       Close of Fact Discovery                       July 2, 2021                  October 22, 2021
         Defendants’ Expert Reports                    July 23, 2021                 November 11, 2021
14
         Plaintiff’s Expert Rebuttal Reports           August 20, 2021               December 6, 2021
15       Close of Expert Discovery                     September 3, 2021             December 20, 2021
16       Motions for Summary Judgment and              September 24, 2021            January 10, 2022
         Daubert Motions
17
         Oppositions to Motions for Summary            October 22, 2021              February 10, 2022
18       Judgment and Daubert Motions
         Replies in Support of Motions for
19       Summary Judgment and Daubert                  November 5, 2021              February 24, 2022
         Motions
20
         All Trial Materials Due                       November 12, 2021             March 3, 2022
21       Final Pretrial Conference                     November 19, 2021             March 14, 2022
22       Trial                                         December 6, 2021              April 4, 2022

23               B.     Update on Status of Settlement among Stipulating Parties (Docs. 518-19)
24               On January 26, 2021, the Court stayed the proceedings as to the Stipulating Defendants.
25   The Stipulating Parties submitted a status update on March 29, 2021 (Doc. 518), and on March
26   31, 2021, Judge Breyer ordered the parties to submit a second update within 45 days (Doc.
27   519)—i.e., by May 15, 2021.
28
     1
         Including documents related to abatement costs in Plaintiff’s possession.
                                                                                            JOINT STATUS UPDATE
     2214212.3                                            -1-                        CASE. NO. 18-CV-07591-CRB-JSC
      Case 3:18-cv-07591-CRB Document 550 Filed 05/07/21 Page 3 of 17



 1               In the meantime, on April 28, 2021, the Stipulating Defendants and MDL Plaintiffs’
 2   Executive Committee appeared before MDL Judge Dan Polster to discuss the status of the
 3   settlement negotiations. Two further status conferences are scheduled for May 7 and May 17.
 4               C.     Discovery Orders Issued Since Prior Conference (Docs. 530, 545)
 5               Following the last status conference, the Court issued three discovery orders. In the
 6   first, the Court ordered various productions, production deadlines, and meet and confer
 7   obligations for Plaintiff and Walgreens. Doc. 530. In the second, the Court granted the
 8   stipulation by Walgreens and the California Department of Justice regarding CURES data. Doc.
 9   538. In the third, the Court made certain findings regarding Plaintiff’s motion for Walgreens’
10   electronic due diligence records and directed the parties to confer and, if necessary, submit
11   further briefing on the scope of the protective order. Doc. 545.
12               D.     Discovery Motions
13               The parties have briefed three disputes pursuant to the revised resolution protocol
14   outlined in Discovery Order No. 2 (Doc. 382), as well as one additional dispute arising from the
15   Order Re: Plaintiff’s Motion to Compel Walgreens’ Electronic Due Diligence Records. Those
16   disputes are outlined in the chart below.
     Moving           Responding
17                                      Dispute                                                      Doc.
     Party            Party
18                                      Motion to compel responses to Walgreens
     Walgreens        Plaintiff         Interrogatories 1 & 2 re illegitimate and diverted           544
19                                      prescriptions
20                                        Motion to compel production of prescription due
     Walgreens           Plaintiff                                                                   549
                                          diligence records
21
     Plaintiff           Endo/Par         Motion to compel complete interrogatory answers
22   Joint               Joint            Dispute re interpretation of protective order
23
     II.         PLAINTIFF’S STATEMENT
24
                 A.     Case Schedule
25
                 As noted above, the parties have jointly requested a four-month extension. From
26
     Plaintiff’s perspective, this extension was made necessary both by recent health concerns
27

28

                                                                                         JOINT STATUS UPDATE
     2214212.3                                          -2-                       CASE. NO. 18-CV-07591-CRB-JSC
         Case 3:18-cv-07591-CRB Document 550 Filed 05/07/21 Page 4 of 17



 1   (surgeries) and schedule conflicts with Plaintiff’s experts and by significant deficiencies in
 2   Defendants’ discovery, outlined below.2
 3           B.      Defendants’ Production Deficiencies
 4           Plaintiff has chronicled Defendants’ many discovery deficiencies in past status reports
 5   and will not repeat them all here. But a select few, including several that have become evident
 6   only recently, require emphasis.
 7                   1.      Endo/Par
 8           Just this week, Endo finally agreed (after Plaintiff briefed a motion to compel) to add
 9   multiple new custodians and to engage in further searches for responsive documents. The new
10   custodians will include (1) four district managers whose files have not been searched or
11   produced in any other opioid litigation and (2) seven more sales representative custodians added
12   after Plaintiff identified significant gaps in Endo’s productions. The addition of eleven new
13   custodians and multiple new term-based searches (all of which should have been included
14   months ago) is expected to yield a significant volume of additional documents for which Endo
15   has provided no production timeline.
16            Plaintiff is also awaiting productions from the files of four new Par marketing
17   custodians, documents relating to Endo’s Medical Science Liaisons (“MSLs”), including
18   custodian Bobby Sue Brown, and missing data from Endo’s Call Data File and Materials
19   Dropped Data File. Par has indicated it expects to begin its custodial productions the week of
20   May 10, and indicates that the production will not be substantially complete until the week of
21   June 4. As far as Ms. Brown’s files and the missing data are concerned, Plaintiff has recently
22   learned that Endo maintains a “Commercial Data Warehouse” that is believed to house
23   materials relating to Endo MSLs (and potentially more) but has not yet been thoroughly
24

25
     2
26     Plaintiff disputes the assertion that Defendants first learned about Plaintiff’s interest in
     negotiating the schedule on May 6. In fact, Plaintiff contacted one of defendants’ counsel on
27   April 27, 2021—almost immediately after learning about an expert’s health emergency—to
     discuss schedule modifications. Plaintiff was told that that request was communicated to all
28   defense counsel. Finally, while Defendants suggest below that four months may not be a long
     enough extension, it reflects a compromise to which they agreed, begrudgingly or not.
                                                                                        JOINT STATUS UPDATE
     2214212.3                                       -3-                        CASE. NO. 18-CV-07591-CRB-JSC
         Case 3:18-cv-07591-CRB Document 550 Filed 05/07/21 Page 5 of 17



 1   searched for responsive materials. Plaintiff is seeking clarity on what additional information
 2   may reside in the Commercial Data Warehouse that has not been previously produced.
 3           These delays have impeded Plaintiff’s ability to select deponents (particularly in light of
 4   the fact that Plaintiff has been allotted an average of only seven depositions per Defendant
 5   family) and to prepare its expert opinions.
 6                  2.      Walgreens
 7           To date, Walgreens has produced approximately 200,000 pages specific to this
 8   litigation—nearly 60% of which were produced after the February 26, 2021, substantial
 9   completion deadline. Moreover, Walgreens produced more than 73,000 pages (nearly 40% of
10   its existing San Francisco production), including the bulk of the documents from the
11   jurisdiction-specific dispensing custodians, this week. And that’s not all. As of now, Walgreens
12   has produced roughly 10,000 in-store, hard-copy due diligence documents, which Walgreens
13   represents is less than one third of the total that Walgreens must produce by the Court-ordered
14   deadline of May 17. This means that Walgreens will be dumping 20,000 additional documents
15   (not pages) a week or less before the existing expert deadline. To be clear, these late-produced
16   due diligence and custodial documents need to be analyzed both to select deponents3 and to
17   inform Plaintiff’s expert opinions. The same goes for Walgreens’ Electronic Notes of
18   prescription due diligence, which Walgreens has not produced and which, as the Court
19   recognized, “are directly relevant to Plaintiff’s claims and Walgreens’ defense.” Doc. 545 at 1.
20                  3.      Allergan and Teva
21           Allergan has several deficient interrogatory responses, the answers to which will affect
22   Plaintiff’s expert analysis. As one example, Allegan has not identified, or even pointed to
23   documents containing, the statements it and its former employees, subsidiaries, and
24   representatives made or caused to be disseminated in the jurisdiction—a failure that directly
25   impact the analysis of Plaintiff’s marketing expert(s). Further, while Allergan provided
26
     3
27     Adding to the difficulty in identifying deponents is the fact that Walgreens still has not
     answered interrogatories served in November 2020 seeking, among other things, the identification
28   of Walgreens’ divisions and personnel responsible for compliance in this jurisdiction. Walgreens
     represents that amended answers will be produced on Friday, May 7.
                                                                                      JOINT STATUS UPDATE
     2214212.3                                      -4-                        CASE. NO. 18-CV-07591-CRB-JSC
      Case 3:18-cv-07591-CRB Document 550 Filed 05/07/21 Page 6 of 17



 1   monthly prescription figures for two branded opioids it sold for both California and San
 2   Francisco, it has not provided such figures for the balance of its opioids, omitting more than 90
 3   percent of the volume of drugs it sold into San Francisco. Allergan’s counsel has agreed to
 4   provide additional answers in certain respects and is considering (but has not yet agreed) to
 5   supplement in other respects.
 6               Teva responded to Plaintiff’s first set of interrogatories last week. Plaintiff is evaluating
 7   those responses, including the numerous documents cited therein. Moreover, Teva did not
 8   certify completion of its ESI production for key custodians to which the parties agreed in
 9   December 2020, including Debra Barrett—Teva’s Senior Vice President of Global Government
10   Affairs and Public Policy—until April 28, 2021. Plaintiff is reviewing those productions now
11   and will promptly address any deficiencies with Teva.
12               C.     Plaintiff’s Productions
13               As reported previously, Plaintiff has produced more than 400,000 documents comprising
14   well over two million bates-stamped pages. Plaintiff has also met, or is on its way to meeting,
15   the deadlines the Court set regarding the few remaining categories of outstanding documents.
16   Finally, following the last hearing, Plaintiff agreed to produce from CDW all the narratives
17   associated with “opioid-specific incident codes” in addition to the narratives associated with
18   prescription forgery incidents. Plaintiff has completed the forgery production and begun a
19   rolling production of the remainder, which will be completed shortly.
20   III.        DEFENDANTS’ STATEMENT
21               A.     Status of Party Discovery
22                      1.      Case Schedule
23               After Plaintiff first raised its need for an extension of the schedule on April 27, 2021,
24   Defendants had been requesting a proposal from Plaintiff for some time. Just yesterday, May 6,
25   Plaintiff proposed to Defendants a three-month extension of the Court’s schedule, citing various
26   scheduling conflicts and health concerns regarding their experts, the pendency of other trials,
27   and discovery deficiencies. Despite having less than 24 hours to consider Plaintiff’s request
28

                                                                                           JOINT STATUS UPDATE
     2214212.3                                           -5-                        CASE. NO. 18-CV-07591-CRB-JSC
      Case 3:18-cv-07591-CRB Document 550 Filed 05/07/21 Page 7 of 17



 1   before finalizing the status report, Defendants have agreed to jointly request a four-month
 2   extension of all dates in the schedule, including the trial date.
 3               Defendants write separately to explain to the Court that a four-month extension may not
 4   be sufficient time to complete discovery, despite the parties’ best efforts. For example, Plaintiff
 5   has moved to compel production of prescription notes for all of Walgreens’ dispensing data in
 6   San Francisco, which would require a tremendously burdensome collection effort, to say
 7   nothing of the time necessary to review and redact prescription notes for sensitive protected
 8   information such as patient names. In addition, Defendants have identified numerous potential
 9   deficiencies in Plaintiff’s production, detailed below, which have prevented Defendants from
10   noticing several depositions. Defendants agree that a four-month extension is necessary, but it
11   may not be sufficient.
12                      2.     Defendants’ Discovery Requests
13               In advance of the Court’s February 26, 2021 deadline for substantial completion of
14   document productions, Plaintiff identified 30 custodial email productions as substantially
15   complete. On April 12, 2021, Plaintiff represented it had substantially completed production of
16   eight additional custodians. On April 16, Plaintiff notified Defendants that its production for
17   one additional custodian was substantially complete.
18               On April 15, 2021, the Court ordered Plaintiff to produce Crime Data Warehouse
19   (“CDW”) narratives, and to meet-and-confer with Defendants regarding production of other
20   narratives and certain associated documents. ECF No. 530. The parties met-and-conferred
21   following the Court’s Order, and Plaintiff agreed to produce 10 additional categories of CDW
22   narratives, as well as documents stored in the CDW associated with the narratives the Court
23   ordered Plaintiff to produce. Defendants ask the Court to order Plaintiff to complete its
24   production of those narratives and associated documents by May 14, 2021, as Plaintiff has
25   already represented it will endeavor to do. Once Plaintiff’s CDW production is complete, the
26   parties may again meet and confer regarding production of additional documents associated
27   with other opioid-specific narratives from the CDW.
28

                                                                                       JOINT STATUS UPDATE
     2214212.3                                         -6-                      CASE. NO. 18-CV-07591-CRB-JSC
      Case 3:18-cv-07591-CRB Document 550 Filed 05/07/21 Page 8 of 17



 1               The Court also ordered Plaintiff to produce all of its opioids policies, procedures, and
 2   training materials and documents related to its abatement costs by May 3, 2021. Id. Defendants
 3   have asked for confirmation that Plaintiff has met this deadline.
 4               Defendants are also evaluating the sufficiency of Plaintiff’s other productions.
 5   Examples of potential deficiencies that Defendants have identified for Plaintiff include: whether
 6   all policies, procedures, and training materials for Plaintiff’s pharmacists and prescribers have
 7   been produced; what appear to be significant gaps in Plaintiff’s production of monthly
 8   “Medication Errors Summary” documents from Plaintiff’s Laguna Honda Hospital; and whether
 9   reports related to Plaintiff’s “Controlled Substances Oversight Program” have been produced.
10   Plaintiff has represented that it is investigating these issues. Defendants will raise any disputes
11   with the Court as necessary.
12               On April 7, Defendants made their first requests for deposition dates of two of Plaintiff’s
13   witnesses. Plaintiff responded on April 20 that the two witnesses are available on May 14 and
14   May 17. Based on the potential production deficiencies identified above, Defendants are
15   concerned that these depositions (and potentially others) may need to be postponed, but are
16   working with Plaintiff to determine whether those issues can be resolved in time to take the
17   depositions as scheduled. Although Defendants must wait until after the disclosure and analysis
18   of Plaintiff’s expert reports to take certain depositions, they intend to continue to prioritize those
19   that can be taken earlier.
20                      3.      Plaintiff’s Discovery Requests
21               Defendants have produced millions of documents in the MDL, which are deemed
22   produced in this case. In addition, Defendants have made additional productions specific to this
23   case.
24               For example, since the last status conference, Walgreens produced more than 25,000
25   documents on top of the more than 30,000 documents Walgreens had previously produced in
26   this case, and the more than 380,000 documents Walgreens has produced in the MDL. The
27   timing of this production is directly proportional to the large number of search terms and
28   custodians Plaintiff requested (and to which Walgreens agreed) late in the discovery schedule.

                                                                                          JOINT STATUS UPDATE
     2214212.3                                          -7-                        CASE. NO. 18-CV-07591-CRB-JSC
         Case 3:18-cv-07591-CRB Document 550 Filed 05/07/21 Page 9 of 17



 1   Nevertheless, Walgreens completed its custodial productions by May 3, so that Plaintiff could
 2   provide its expert reports on the Court’s schedule.
 3           By May 3 Walgreens had also produced nearly 10,000 hard copy “refusals to fill” and
 4   Target Drug Good Faith Dispensing checklists from its San Francisco pharmacies, in addition to
 5   its electronic Target Drug Good Faith Dispensing checklists and electronic refusals to fill
 6   produced on March 26, which totaled over 65,000 lines of data.      These documents are
 7   expected to comprise approximately 1/3 of Walgreens’ total hard copy productions from
 8   individual pharmacies, and are similar to the remaining hard copy documents Walgreens intends
 9   to produce by the Court’s May 17 deadline. The Court set that deadline for substantial
10   completion of Walgreens’ hard copy productions, again at Plaintiff’s request, so that Plaintiff
11   could provide its expert reports on the Court’s schedule. Walgreens was required to hire a
12   number of additional vendors to go on site to Walgreens’ pharmacies – sometimes multiple
13   vendors at a single store at one time – during the peak of the COVID vaccine roll-out in order to
14   meet this deadline. Walgreens objected to this timeline but nevertheless is on track to more than
15   substantially complete its hard copy production by May 17. Plaintiff’s complaint that
16   Walgreens is not meeting its obligations is not well-taken. Walgreens also produced additional
17   reports through its MDL production on April 30 and no other productions are outstanding.4
18           The Endo and Par Defendants substantially completed their production by the substantial
19   completion deadline for the custodians and data stores identified to Plaintiff, utilizing the
20   searches disclosed, as of that date. Endo and Par have also made substantial progress toward
21   producing additional materials either agreed or ordered after the substantial completion
22   deadline. Specifically, on April 16, 2021, Endo substantially completed its custodial production
23   using additional jurisdiction-specific search terms negotiated in March 2021; on April 23, 2021,
24   Endo substantially completed its production of Eric Vandal’s custodial file5; and on April 12,
25   4
       Walgreens further notes that it has not only answered Plaintiff’s November 2020 Interrogatories,
26   but it has also updated these responses once already and will be doing so for a second time on
     Friday, May 7. Since November 2020, Walgreens has also provided Plaintiff extensive
27   information about Walgreens’ personnel responsible for compliance and pointed Plaintiff to the
     transcript of an individual from Walgreens’ compliance department taken in the MDL discussing
28   this same topic.
     5
       These files were restored from back-up tapes containing Vandal’s My Documents and first- and
                                                                                    JOINT STATUS UPDATE
     2214212.3                                       -8-                     CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 550 Filed 05/07/21 Page 10 of 17



 1   2021 and April 23, 2021, Endo produced data from centralized repositories reflecting
 2   interactions by Medical Science Liaisons (including Bobbie Sue Brown) with physicians. In
 3   total, the Endo and Par Defendants have produced approximately 4.6 million documents,
 4   including over 177,000 documents in this matter specifically.
 5          Additional material is forthcoming. Pursuant to the Court’s March 8, 2021 Order, Par
 6   has identified for Plaintiff additional custodians related to Par marketing materials, will be
 7   commencing its production the week of May 10, 2021, , and expects to substantially complete it
 8   by the week of June 4, 2021. Moreover, in addition to the 29 Endo sales force custodians
 9   already agreed to, Endo has agreed to add 7 additional sales representative custodians that
10   Plaintiff identified on April 19, 2021, and 4 additional custodians who at one time may have
11   held supervisory sales responsibilities in San Francisco—1 of whom Plaintiff first requested on
12   April 22, 2021 and the remainder of which Endo identified thereafter through additional
13   investigation. Endo has also agreed to produce certain additional documents from all remaining
14   San Francisco sales representatives not previously designated as custodians; Endo is presently
15   waiting for Plaintiff to confirm agreement to Endo’s proposed search term, or propose
16   additional terms. Endo has also undertaken additional investigation in response to Plaintiff’s
17   inquiries regarding certain gaps in data produced, first identified on April 9, 2021, and is
18   diligently working to complete that investigation. Pending the completion of that investigation,
19   Endo expects to make additional productions of sales representative-related data by the week of
20   May 10, 2021.
21          Allergan has deemed produced in this case 724,488 documents and 5,145,819 pages
22   gathered and produced—without geographic limitation—in other opioid cases. It has also
23   agreed to provide its production in the MDL regarding suspicious order monitoring-related
24   documents. In late January and early February, Allergan agreed to conduct several additional
25   searches for this case in particular at Plaintiff’s request. On February 26, 2021, Allergan
26   produced an additional 47,984 documents, including 190,209 pages, which includes the results
27

28   last-in-time email back-up tapes identified as including Vandal materials so as to produce
     materials for the broadest time accessible.
                                                                                    JOINT STATUS UPDATE
     2214212.3                                       -9-                     CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 550 Filed 05/07/21 Page 11 of 17



 1   of several of those searches. On March 13, 2021, Allergan made another substantial additional
 2   production. On March 24, 2021, Allergan produced additional chargeback and rebate data as
 3   well as its privilege log. Allergan’s production is substantially complete.
 4          The Teva Defendants have produced over 3.2 million documents available to Plaintiff,
 5   and have completed the production of documents for the additional agreed regional custodians.
 6          B.      Status of Other Third-Party Discovery
 7          The California Department of Justice (“DOJ”) produced its CURES data on April 28.
 8   Walgreens identified significant deficiencies in the CURES data, including millions of
 9   duplicative records. On May 5, Walgreens requested that DOJ reproduce the data, correcting
10   the issues. DOJ has not yet responded to Walgreens’ request.
11          In April 2020, Defendants served requests for production on Plaintiff for the production
12   of documents and data from all pertinent subdivisions of the City and County of San Francisco.
13   When the City and County was dismissed as a plaintiff, Plaintiff took the position that certain of
14   its subdivisions were not within Plaintiff’s custody and control, requiring third-party subpoenas.
15   Defendants therefore served subpoenas on the San Francisco departments and entities that
16   Plaintiff has deemed outside of its custody and control, including the Department of the
17   Environment, Department of Emergency Management, Board of Supervisors, Controller’s
18   Office, Mayor’s Office, District Attorney’s Office, Department of Human Resources, Health
19   Service System, and Human Services Agency.6 These subdivisions have responded to the
20   subpoenas, and the parties are in the process of meeting and conferring regarding those
21   responses. The parties will submit disputes to the Court as necessary.
22          Defendants are also pursuing third-party discovery from various state agencies, and have
23   subpoenaed the Medical Board of California, the Dental Board of California, the California
24   Board of Registered Nursing, and the United States Drug Enforcement Agency. Defendants
25   have met and conferred with all four of those agencies, and are negotiating the scope of their
26   productions.
27
     6
28     Defendants have also served subpoenas on the San Francisco Superior Court and the University
     of California San Francisco Hospital.
                                                                                 JOINT STATUS UPDATE
     2214212.3                                   - 10 -                   CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 550 Filed 05/07/21 Page 12 of 17



 1

 2   DATED: May 7, 2021                     Respectfully submitted,

 3                                          /s/ Kevin R. Budner
     DENNIS J. HERRERA                      Elizabeth J. Cabraser
 4   City Attorney                          Richard M. Heimann
     RONALD P. FLYNN                        Paulina do Amaral
 5   YVONNE R. MERE                         Kevin R. Budner
     OWEN J. CLEMENTS                       Michael Levin-Gesundheit
 6   SARA J. EISENBERG                      Jacob H. Polin
     JAIME M. HULING DELAYE                 Miriam Marks
 7   Deputy City Attorneys                  LIEFF CABRASER HEIMANN &
     Fox Plaza                              BERNSTEIN, LLP
 8   1390 Market Street, Sixth Floor        275 Battery Street, 29th Floor
     San Francisco, CA 94102                San Francisco, California 94111-3339
 9   Telephone: 415/554-3957                Telephone: 415.956.1000
     jaime.hulingdelaye@sfcityatty.org      Facsimile: 415.956.1008
10                                          ecabraser@lchb.com

11   Aelish M. Baig                         Paul J. Geller
     Hadiya K. Deshmukh                     Mark J. Dearman
12   Taeva Shefler                          Dorothy P. Antullis
     ROBBINS GELLER RUDMAN & DOWD           Nicolle Brito
13   LLP                                    ROBBINS GELLER RUDMAN & DOWD LLP
     Post Montgomery Center                 120 East Palmetto Park Road, Suite 500
14   One Montgomery Street, Suite 1800      Boca Raton, FL 33432
     San Francisco, CA 94104                Telephone: 561/750-3000
15   Telephone: 415/288-4545                561/750-3364 (fax)
     415/288-4534 (fax)                     pgeller@rgrdlaw.com
16   aelishb@rgrdlaw.com

17   Thomas E. Egler                        Louise Renne
     Jay Alvarez                            RENNE PUBLIC LAW GROUP
18   ROBBINS GELLER RUDMAN & DOWD           350 Sansome Street, Suite 300
     LLP                                    San Francisco, CA 94104
19   655 West Broadway, Suite 1900          Telephone: 415/848-7240
     San Diego, CA 92101                    415/848-7230 (fax)
20   Telephone: 619/231-1058                lrenne@publiclawgroup.com
     619/231-7423 (fax)
21   tome@rgrdlaw.com
22   Jennie Lee Anderson                    Kevin Sharp
     Audrey Siegel                          SANFORD HEISLER SHARP, LLP
23   ANDRUS ANDERSON LLP                    611 Commerce Street, Suite 3100
     155 Montgomery Street, Suite 900       Nashville, TN 37203
24   San Francisco, CA 94104                Telephone: 615/434-7000
     Telephone: 415/986-1400                615/434-7020 (fax)
25   415/986-1474 (fax)                     ksharp@sanfordheisler.com
     jennie@andrusanderson.com
26   audrey.siegel@andrusanderson.com
27   Edward Chapin                          David S. Casey, Jr.
     SANFORD HEISLER SHARP, LLP             Gayle M. Blatt
28   655 West Broadway, Suite 1700          Alyssa Williams

                                                                         JOINT STATUS UPDATE
     2214212.3                           - 11 -                   CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 550 Filed 05/07/21 Page 13 of 17



 1   San Diego, CA 92101                             CASEY GERRY SCHENK FRANCAVILLA
     Telephone: 619/577-4253                         BLATT & PENFIELD LLP
 2   619/577-4250 (fax)                              110 Laurel Street
     echapin2@sanfordheisler.com                     San Diego, CA 92101-1486
 3                                                   Telephone: 619/238-1811
                                                     619/544-9232 (fax)
 4                                                   dcasey@cglaw.com
                                                     gmb@cglaw.com
 5                                                   awilliams@cglaw.com
 6   Ellen Relkin                                    Melinda Davis Nokes
     WEITZ & LUXENBERG P.C.                          WEITZ & LUXENBERG P.C.
 7   700 Broadway                                    1880 Century Park East
     New York, NY 10003                              Los Angeles, CA 90067
 8   Telephone: 212/558-5500                         Telephone: 310/247-0921
     212/344-5461 (fax)                              310/786-9927 (fax)
 9   erelkin@weitzlux.com                            mnokes@weitzlux.com
10   Paul F. Novak
     Tiffany Ellis
11   Michael P. Piggins
     WEITZ & LUXENBERG, P.C.
12   24th Floor, The Fisher Building
     3011 W. Grand Boulevard
13   Detroit, Michigan 48202
     Tel: (313) 800-4170
14   pnovak@weitzlux.com
15   Attorneys for Plaintiff The People of the State of California, acting by and through San Francisco
     City Attorney Dennis J. Herrera
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                   JOINT STATUS UPDATE
     2214212.3                                    - 12 -                    CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 550 Filed 05/07/21 Page 14 of 17



 1   DATED: May 7, 2021                            Respectfully submitted,
 2                s/ Sean O. Morris                             s/ Brent A. Hawkins
 3   Sean O. Morris (SBN 200368)                   Brent A. Hawkins (S.B. # 314266)
     John D. Lombardo (SBN 187142)                 Zachary Hill (S.B. #275886)
 4   ARNOLD & PORTER KAYE                          MORGAN, LEWIS & BOCKIUS LLP
     SCHOLER LLP                                   One Market, Spear Street Tower
 5   777 South Figueroa Street, 44th Floor         San Francisco, CA 94105-1596
     Los Angeles, CA 90017-5844                    Telephone: (415) 442-1000
 6   Telephone: (213) 243-4000                     brent.hawkins@morganlewis.com
     Facsimile: (213) 243-4199                     zachary.hill@morganlewis.com
 7   sean.morris@arnoldporter.com
     john.lombardo@arnoldporter.com                Eric W. Sitarchuk*
 8                                                 Rebecca J. Hillyer*
     Jeremy T. Kamras (State Bar No. 237377)       MORGAN, LEWIS & BOCKIUS LLP
 9   Jeremy.Kamras@arnoldporter.com                eric.sitarchuk@morganlewis.com
     ARNOLD & PORTER KAYE                          rebecca.hillyer@morganlewis.com
10   SCHOLER LLP                                   1701 Market Street
     Three Embarcadero Center, 10th Floor          Philadelphia, PA 19103-2921
11   San Francisco, CA 94111-4024                  Telephone: +1.215.963.5000
     Telephone: (415) 471-3100                     Facsimile: +1.215.963-5001
12   Fax: (415) 471-3400
                                                   Wendy West Feinstein (pro hac vice)
13   Attorneys for Defendants Endo                 MORGAN, LEWIS & BOCKIUS LLP
     Pharmaceuticals Inc., Endo Health             One Oxford Centre, 32nd Floor
14   Solutions Inc., Par Pharmaceutical, Inc.,     Pittsburgh, PA 15219-6401
     and Par Pharmaceutical Companies, Inc.        Telephone: (412) 560-7455
15                                                 wendy.feinstein@morganlewis.com
16                                                 Attorneys for Defendants
                                                   Teva Pharmaceuticals USA, Inc., Cephalon,
17                                                 Inc., Actavis LLC, Watson Laboratories, Inc.,
                                                   and Actavis Pharma, Inc. f/k/a Watson
18                                                 Pharma, Inc.
19                                                 *Denotes national counsel, pro hac vice
                                                   forthcoming
20

21   Zachary W. Byer (S.B. #301382)                Charles J. Stevens (SBN 106981)
     KIRKLAND & ELLIS LLP                          cstevens@gibsondunn.com
22   555 South Flower Street                       Joshua D. Dick (SBN 268853)
     Los Angeles, CA 90071                         jdick@gibsondunn.com
23   Telephone: (213) 680-8400                     Kelsey J. Helland (SBN 298888)
     zachary.byer@kirkland.com                     khelland@gibsondunn.com
24                                                 GIBSON DUNN & CRUTCHER LLP
     Jennifer G. Levy, P.C. (pro hac vice)         555 Mission Street, Suite 3000
25   KIRKLAND & ELLIS LLP                          San Francisco, CA 94105
     1301 Pennsylvania Ave., N.W.                  Telephone: 415.393.8200
26   Washington, DC 20004                          Facsimile: 415.393.8306
     Telephone: (202) 879-5000
27   Facsimile: (202) 879-5200
     jennifer.levy@kirkland.com
28

                                                                                    JOINT STATUS UPDATE
     2214212.3                                   - 13 -                      CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 550 Filed 05/07/21 Page 15 of 17



 1
     Donna Welch, P.C. (pro hac vice)              Kaspar Stoffelmayr
 2   Timothy W. Knapp, P.C. (pro hac vice)         (pro hac vice)
     Karl Stampfl (pro hac vice)                   kaspar.stoffelmayr@bartlitbeck.com
 3   KIRKLAND & ELLIS LLP                          Katherine M. Swift
     300 North LaSalle                             (pro hac vice)
 4   Chicago, IL 60654                             kate.swift@bartlitbeck.com
     Telephone: (312) 862-2000                     BARTLIT BECK LLP
 5   Facsimile: (312) 862-2200                     54 West Hubbard Street
     donna.welch@kirkland.com                      Chicago, IL 60654
 6   tknapp@kirkland.com                           Telephone: 312.494.4400
     karl.stampfl@kirkland.com                     Facsimile: 312.494.4440
 7
     Attorneys for Defendants                      Alex Harris
 8   Allergan Finance, LLC f/k/a Actavis, Inc.     (pro hac vice)
     f/k/a Watson Pharmaceuticals, Inc.,           alex.harris@bartlitbeck.com
 9   Allergan Sales, LLC and Allergan USA,         BARTLIT BECK LLP
     Inc. and specially appearing defendant        1801 Wewatta Street, Suite 1200
10   Allergan plc f/k/a Actavis plc                Denver, CO 80202
                                                   Telephone: 303.592.3100
11                                                 Facsimile: 303.592.3140
12                                                 Attorneys for Defendant
                                                   Walgreen Co.
13

14
     Alan R. Ouellette (CA Bar. No. 272745)
15   FOLEY & LARDNER LLP
     555 California Street, Suite 1700
16   San Francisco, CA 94104-1520
     Telephone: (415) 434-4484
17   Facsimile: (415) 434-4507
     aouellette@foley.com
18
     James W. Matthews (pro hac vice)
19   Ana M. Francisco (pro hac vice)
     Katy E. Koski (pro hac vice)
20   FOLEY & LARDNER LLP
     111 Huntington Avenue
21   Boston, MA 02199-7610
     Telephone: (617) 342-4000
22   Facsimile: (617) 342-4000
     jmatthews@foley.com
23   francisco@foley.com
     kkoski@foley.com
24   Attorneys for Defendant
     Anda, Inc.
25

26

27

28

                                                                                    JOINT STATUS UPDATE
     2214212.3                                   - 14 -                      CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 550 Filed 05/07/21 Page 16 of 17



 1                                                 ATTESTATION
 2               Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that concurrence in the filing of this
 3   document has been obtained from the above signatories.
 4   Dated: May 7, 2021                                       By: /s/ Kevin R. Budner
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                           JOINT STATUS UPDATE
     2214212.3                                           - 15 -                     CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 550 Filed 05/07/21 Page 17 of 17



 1                                       CERTIFICATE OF SERVICE
 2               I hereby certify that, on May 7, 2021, service of this document was accomplished pursuant
 3   to the Court’s electronic filing procedures by filing this document through the ECF system.
 4
                                                      /s/ Kevin R. Budner
 5                                                       Kevin R. Budner
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                      JOINT STATUS UPDATE
     2214212.3                                        - 16 -                   CASE. NO. 18-CV-07591-CRB-JSC
